Cobb, J.
Where a contract of employment contemplates work the doing of which depends mainly upon the mere physical power of the employee to do ordinary manual labor, the person so employed is a “laborer” within the meaning of the statute of this State exempting from the process of garnishment the wages of journeymen mechanics and day-laborers. Kline v. Russell, 113 Ga. 1085, and cases cited; Pike v. Sutton, 115 Ga. 688. The mere fact that such an employee lias the control and management of coemployees engaged in similar work would not deprive him of the exemption allowed by the statute. Judgment affirmed

By jive Justices.

D. U. Clark and W. N. Clark, for plaintiff.
Shelby Myriek, for defendant.